OFFICE OF THE ATTORNEY                  GENERAL    OF TEXAS
                                             AUSTIN

:Z=S




 Honorable T. ti.Trinible
 First Assistant
 State Superintendentof Public Instruction
 Austin, Texas
 Dear w.                 Trilablet




            We beg to acknowl                                   of your letter, asldng
  for 0 legal opinio
  subject-matter,y0


              the Austin




                              f The steck Company, 8 cor-
                              g contracts for the publica-
                              text books used in the public
                             s, and in the publio free
                            tin ImZepenaent School District.
                            es not obtain or approve the
              publishing of contraots.



                              Article 2910 of the Hevisea Civil Statutes proviaes8




“b”NICAT,O*   IS   ,.^   __   _^..^__..
iionorablcT. 2~.Tr1wbl.e.,.page2




          *Ho member of the Board of Trustees of
     any public school, nor teacher in any of
     the public sciloolsin this State, nor County
     or City Superintendent,Uniycrsity president,
     Colle&e President and any teacher in any in-
     stitution of higher learning, of publio schools
     shall, during the term of his office as Trus-
     tee or Superintendent,or during the time of
     hi4 employment as teacher, act as agent or at-
     torney for any textbook publishing company
     selling textbooks in this 3tate. If, after
     eleotion as trustee, County or City Superintend-
     ent, University President, College President
     and any teacher in any institution of higher
     learning, or employmentas teacher, any per-
     aon filling such position aoccpts the agency
     or attorneyship of any textbook publishing
     company, the acceptance of such agency or at-
     torneyship shall vork a forfeiture of the of-
     fico or place in the public schools held at
     the time of the aooeptanoe of such agency or
     attorneyship.a

          Under the racte as stated, it is the opinion of
this department that kr. Jackson is not eligible to the
position of trustee.
          It will be seen the statute above quoted pro-
scribes one who acts *as agent or attorney for any text-
book publishing company selling textbooks in this State.*
          The facts stated by you do not show that krfr.
Jaokson.is an attorney for The Steck Company, nor any
other such publishing company, but they do show that Hr.
Jackson is the General kanager of Tho Stook Company, and
this, 'sethink, necessarily shovs that he is an agent of
the company. A general manager of a business concern is
uecessarily ZLII
               agent thereof vith respect to carrying on
-f.tS
    Ordinary business,.     :
          The cases hold that the term *genera?.tmna,~er*
18 synonymous vith the term *general agenta, (Atlantic8:
P* 11.Co. v. neisner, 18 iian.46a$ Pittsburg Pipe 8: Su ply
CO* 0. Pederal machine 8:Supply Co., 107 s. w. (2) I337P;
-




        .’   *
                                                                   128

    Honorable T, iyI'i'rizzblo
                           - pagO 3



    that it si.grUios one r&o has the authority to psrfom
    a11 tiings rccwmublg propor in the conduct cf the con-
    ccro*s business, (Linton Y . De'Yamett, 212 8. 8. 522~
    maxxn Y. icnuebcc (ics& Fu'uol Co,, 331 Ml. 3; Robert
    Leo GUvcr WFnin~ Co. v. urraha& iirimtScolting & n2f.
    co ., 20 P. 32X3! ii:;zEB3S
                             City 0. CUlliXbll, $8 EC.     1009;
    311y                                              Ccntin-
             Y. ziev3rkShoe Stores Co ., 130 8. II. 32 1
    cntal Supply Co. v. i?orcst XI Gilzzorc Co,. of Texan, J~J
    3. 2. (2) 022; ~ouirville, etc. Co. PI 53Y:ay,(M Ind.
    3'33~iIussel1Y. Dannenberg Co., 132 9. E. 2!m~ Cmacbo
    Y. ikmilton, oto. Co., 37 N.X.S.735g rJa3hin~ton   Gas-
    light Co. v. ir;medcn,(U.S.) 43 fir'ti.543; Yainright
    P. P. ii. t F. AL. Roots co., 07 iI+E. S), 3nA tha like
    porsrs and authority.
                 WC will say, howver, that I&r.Jackson, upon
    quzLI.fying   and assmdng the dwties of the cffice, boc~c
    anil*Jillcontinue to be, so long 3s he hold5 tho office,
    a co faoto truStCO, and Ma officinl sots we as IaMul
    ~ml bin,lin,~ as thou@   ho .$cPua do jurC officer. So
    t&at, yotw offici:~lrelations m 3tate 3p3H.ntendcnt
    ItiChthe kioardof 'Truotecswill in all rcapxAs be un-
    rrffootedby anythUg ve have said in this opinion.